FLETCHER, Chief Judge
(concurring in the result):
The ambiguity and apparent hidden meanings which lurk within various pretrial agreement provisions such as the one presently before us as well as those in Holland1 and Kapp2 lead me to conclude that henceforth, as part of the Care3 inquiry, the trial judge must shoulder the primary responsibility for assuring on the record that an accused understands the meaning and effect of each condition as well as the sentence limitations imposed by any existing pretrial agreement. Where the plea bargain encompasses conditions which the trial judge believes violate either appellate case law, public policy, or the trial judge’s own notions of fundamental fairness, he should, on his own motion, strike such provisions from the agreement with the consent of the parties.
In addition to his inquiry with the accused, the trial judge should secure from counsel for the accused as well as the prosecutor their assurance that the written agreement encompasses all of the understandings of the parties and that the judge’s interpretation of the agreement comports with their understanding of the meaning and effect of the plea bargain. For Care inquiries conducted after the date of this opinion, I will view a failure to conduct a plea bargain inquiry as a matter affecting the providence of the accused’s plea.

. United States v. Holland, 23 U.S.C.M.A. 442, 50 C.M.R. 461, 1 M.J. 58 (1975).


. United States v. Kapp, 23 U.S.C.M.A. 442 n., 50 C.M.R. 461, n., 1 M.J. 58n (1975).


. United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969).